





Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made and entered into by
and between Trico Marine Services, Inc. (“Company”) and Trevor Turbidy
(“Employee”).

1.  Termination.  Employee’s employment with Company has terminated without
“Cause,” as such term is defined in the Employment Agreement entered into
between Company and Employee effective September 1, 2005 (the “Employment
Agreement”), effective July 9, 2007 (the “Termination Date”) through which date
Employee has been paid his regular salary.




2.  Definitions.

(a) “Claims” means all theories of recovery of whatever nature, whether known or
unknown, and whether recognized by the law or equity of any jurisdiction.  This
term includes causes of action, charges, indebtedness, losses, claims,
liabilities, and demands, whether arising in equity or under the common law or
under any contract or statute.  This term includes any claims of discrimination,
harassment, retaliation, retaliatory discharge, or wrongful discharge, and any
other claim which is alleged or which could be alleged by Employee, or on
Employee’s behalf, in any lawsuit or other proceeding.  This term includes any
claims and rights arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e, et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001, et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101, et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101, et
seq.; the Family and Medical Leave Act, 29 U.S.C. §2601, et seq.; and any other
federal, state or local law or regulation regarding employment or the
termination of employment.  This term includes any and all rights, benefits or
claims Employee may have under any employment contract or under any retention,
severance, bonus, stock option or incentive compensation plan, program or
agreement.




(b) “Damages” means all elements of relief or recovery of whatever nature,
whether known or unknown, which are recognized by the law or equity of any
jurisdiction which is sought or which could be sought by Employee, or on
Employee’s behalf, in any lawsuit or other proceeding.  This term includes
actual, incidental, indirect, consequential, compensatory, exemplary, liquidated
and punitive damages; rescission; attorneys’ fees; interest; costs; equitable
relief; and expenses.  This term also includes wages, benefits or other
compensation owed, or allegedly owed to Employee, by virtue of Employee’s
employment or termination of employment with Company, including retention,
severance, bonuses, stock option or incentive compensation, payable pursuant to
any plan, program, or agreement.




(c) “Employee” means and includes Employee acting individually; in any corporate
or other representative capacity; and on behalf of Employee’s heirs, executors,
administrators, legal representatives, successors, beneficiaries, and assigns.




(d)“Released Parties” means and includes Company, and its past, present and
future owners, trustees, parents, subsidiaries, affiliates, and related
entities, and all of the foregoing entities’ and persons’ past, present and
future directors, officers, employees, associates, agents, benefit plans (and
each such plan’s fiduciaries, administrators, trustees, sponsors and
representatives), insurance carriers, predecessors, successors, assigns,
executors, administrators, and representatives, in both their representative and
individual capacities; provided that this term does not include Employee.  Each
of the Released Parties is an intended beneficiary of this Agreement.

3.  Consideration.  In consideration for Employee executing this Agreement,
Company agrees to provide to Employee in accordance with the Employment
Agreement the following, items (a), (b), (c) and (d) of which shall be paid on
the first business day following the six-month anniversary of the Termination
Date, and items (e) and (f) of which shall be provided as soon as
administratively feasible, but no earlier than eight days after Employee
executes this Agreement:




(a)

Three times Employee’s current annual base salary, for a payment equal to
$1,125,000.00;





--------------------------------------------------------------------------------

(b)

Three times the higher of (i) Employee’s highest annual bonus paid in Company’s
three most recent fiscal years or (ii) Employee’s target bonus as provided in
Company’s annual cash incentive plan), for a total of $1,387,500.00;

(c)

The amount of any earned and accrued bonus for 2007 ($0);

(d)

Any unreimbursed business expenses previously submitted to Company or incurred
not more than 30 days prior to the Termination Date;

(e)

One month of Employee’s current base salary ($31,250), which represents the
pre-termination notice period required by the Employment Agreement; and

(f)

The following health benefits:

(i)

If Employee elects to continue coverage for himself and/or his eligible
dependents under Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), then, during
the required period of COBRA continuation coverage with respect to Employee’s
termination of employment from Company (but no more than eighteen months) (the
“COBRA Period”), Company shall reimburse Employee on a monthly basis for the
difference between the amount Employee pays for such COBRA continuation coverage
and the employee contribution amount that active senior executive employees pay
for the same or similar coverage under Company’s group health plans;

(ii)

If Employee has continued his COBRA coverage throughout the COBRA Period, then,
for the thirty-six-month period beginning on the day immediately following the
last day of the COBRA Period (the “Extended Coverage Period”), Company shall
provide Employee (and his eligible dependents) with health benefits
substantially similar to those provided under its group health plans for active
employees for the remainder of the Extended Coverage Period; provided, however,
that such health benefits shall be provided to Employee through an arrangement
that satisfies the requirements of sections 105 and 106 of the Internal Revenue
Code of 1986, as amended, such that the benefits or reimbursements under such
arrangement are not includible in Employee’s income;

(iii)The cost to Employee for the first eighteen months of coverage during the
Extended Coverage Period shall be no greater than the employee contribution
amount that active senior executive employees pay for the same or similar
coverage under Company’s group health plans, and the cost to Employee for the
second eighteen months of coverage during the Extended Coverage Period shall be
no greater than the cost of COBRA continuation coverage; and   

(iv)

Notwithstanding the preceding provisions of this paragraph 3(f), Company’s
obligation to reimburse Employee during the COBRA Period and to provide health
benefits to Employee during the Extended Coverage Period shall immediately end
if and to the extent Employee becomes eligible to receive health plan coverage
from a subsequent employer (with Employee being obligated hereunder to promptly
report such eligibility to Company).     

Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and other taxes as may be required pursuant
to any law or governmental regulation or ruling.  Finally, the amounts described
in items (a), (b), (c) and (d) shall accrue interest on a non-compounded basis,
from July 9, 2007 to the date such amounts are actually paid, at a rate of
interest equal to the rate accrued by Company on its cash reserves during such
period, which interest shall be paid in a lump sum on the date such amounts are
actually paid.





2




--------------------------------------------------------------------------------




4.  Employee’s Release.




(g)

Subject to Section 4(d) below, Employee releases and discharges the Released
Parties from, and hereby waives, all Claims and Damages with respect to the time
period commencing from the beginning of time and ending on the date of
Employee’s execution of this Agreement, including those related to, arising from
or attributed to (i) Employee’s employment with Company, including the
Employment Agreement, (ii) the termination of Employee’s employment, and
(iii) all other acts or omissions related to any matter at any time prior to and
including the date of Employee’s execution of this Agreement.

(h)

Employee understands and expressly agrees that the release in Section 4(a)
extends to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present (but not future), which Claims are arising from,
attributable to, or related to Employee’s employment with Company, the
Employment Agreement, the termination of Employee’s employment, or any alleged
action or inaction of the Released Parties, and that all such Claims are hereby
expressly settled or waived.

(i)

Employee agrees not to bring or cause to be brought any Claims against any of
the Released Parties in any court or before any arbitral authority, or accept
any Damages for any Claims against any of the Released Parties, which Claims are
related to, arising from or attributed to Employee’s employment with Company,
the Employment Agreement, the termination of Employee’s employment, and any
other matter covered by the release in Section 4(a).  Employee represents and
warrants that Employee has not brought or caused to be brought any such Claims,
or accepted any such Damages for any such Claims, against any of the Released
Parties.

(j)

Notwithstanding anything contained in this Agreement to the contrary, Employee
does not release nor discharge any and all Claims or Damages with respect to (i)
his rights under this Agreement, (ii) his rights to indemnification under
applicable corporate law and the bylaws of the Company and as an insured under
any director’s and officer’s liability insurance policy now or previously in
force, and (iii) and any claim for benefits under the Trico Marine Operators,
Inc. 401(k) Retirement Plan or the Trico Marine Operators, Inc. Group Health
Plan.

5.  Employer’s Release.  Company, on behalf of itself, the Board of Directors,
any parent corporation, subsidiaries or affiliates, and their respective
shareholders, partners, officers, directors, employees, attorneys and agents,
waive all claims from any and all causes of action of any kind or character,
including but not limited to all claims or causes of action arising out of
Employee’s employment with Company or its affiliates or the termination of such
employment.




6.  Cooperation in Litigation.  Employee agrees that Employee shall cooperate
with, and assist, Company in defense of any claim, litigation or administrative
proceeding brought against Company or any other Released Party, as reasonably
requested by Company.  Such cooperation and assistance shall include
(a) interviews of Employee by legal counsel for Company or other Released Party
as reasonably requested by Company’s counsel, (b) Employee providing documents
(or copies thereof) and executing affidavits as reasonably requested by
Company’s counsel, and (c) Employee appearing for depositions, trials, and other
proceedings as reasonably requested by Company’s counsel.  Furthermore, Employee
shall not communicate with any party adverse to Company, or with a
representative, agent or legal counsel for any such party, concerning any
pending or future claims or litigation or administrative proceeding, except
solely through legal counsel for Company.  Nothing in this Section 6 is intended
to cause Employee to testify other than truthfully in any proceeding or
affidavit.  Company agrees that (i) it will promptly reimburse Employee for his
reasonable and documented expenses in connection with his rendering assistance
and/or cooperation under this Section 6 upon his presentation of documentation
for such expenses and (ii) Employee will be reasonably compensated for any
continued material services as required under this Section 6.





2




--------------------------------------------------------------------------------




7.  Warranties.  Employee agrees, represents and warrants that:




(k)

Employee is legally and mentally competent to sign this Agreement; and

(l)

Employee is the sole owner of any Claims that have been or could have been
asserted, Employee has the requisite capacity and authority to make this
Agreement, and no portion of any existing or potential Claims has been sold,
assigned, pledged or hypothecated by Employee to any third party.

8.  Choice of Law.  This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Texas, without
reference to principles of conflict of law of Texas or any other jurisdiction,
and, when applicable, the laws of the United States.




9.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof, and supersedes any obligations of
Company and the other Released Parties under any previous agreements or
arrangements (including the Employment Agreement), except as otherwise provided
in this Agreement.  In addition, by executing this Agreement, Employee agrees
that he will in no way be considered to be an employee or a director of, or a
consultant to, Company or the other Released Parties after the Termination Date,
including, but not limited to, for purposes of any agreement evidencing a stock
option (an “Option Agreement”) or a restricted stock award and the Employment
Agreement.  Notwithstanding the foregoing, Employee’s obligations under Article
5 of the Employment Agreement (entitled “Ownership and Protection of
Information; Copyrights), Article 6 of the Employment Agreement (entitled
“Non-Competition Obligations”), and Article 7 of the Employment Agreement
(entitled “Miscellaneous”) shall remain in full force and effect.  Further, each
Option Agreement shall remain in force and effect in accordance with its terms
following the Termination Date.  For purposes of clarity, Company acknowledges
that, upon Employee’s execution of this Agreement, Employee’s stock options
granted on March 15, 2005, March 13, 2006, and March 21, 2007 (the “Options”)
that were not exercisable immediately prior to the Termination Date will become
fully exercisable as of the Termination Date and remain exercisable by Employee
at any time during the period of three months following the Termination Date, or
by Employee’s estate (or the person who acquires the Options by will or the laws
of descent and distribution or otherwise by reason of the death of Employee)
during a period of one year following Employee’s death if Employee dies during
such three-month period.  No term, provision or condition of this Agreement may
be modified in any respect except by a writing executed by both Employee and
Company.  No person has any authority to make any representation or promise on
behalf of any of the parties not set forth in this Agreement.  This Agreement
has not been executed in reliance upon any representation or promise except
those contained herein.




10.  Acknowledgment of Terms.  Employee acknowledges that Employee has carefully
read this Agreement; that Employee fully understands its final and binding
effect; that Company admits to no wrongdoing in connection with Employee’s
employment, the Employment Agreement, the termination of Employee’s employment,
or any other matter covered by the release in Section 4(a); that this Agreement
is intended as a compromise of all Claims which Employee has alleged or may
allege against any of the Released Parties; that the only promises or
representations made to Employee to sign this Agreement are those stated herein;
and that Employee is signing this Agreement voluntarily.




11.  No Duty to Mitigate Losses. Employee shall have no duty to find new
employment following the Termination Date.  Except to the extent Employee
becomes eligible to receive health plan coverage from a subsequent employer as
provided in Section 3(f)(iv) with respect to the health benefits, any salary or
remuneration received by Employee from a third party for the providing of
personal services (whether by employment or by functioning as an independent
contractor) following the Termination Date shall not reduce Company’s obligation
to make a payment to Employee (or the amount of such payment) pursuant to the
terms of Section 3.




12.  Waiver.  The failure of Company to enforce or to require timely compliance
with any term or provision of this Agreement shall not be deemed to be a waiver
or relinquishment of rights or obligations arising hereunder, nor shall this
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.








2




--------------------------------------------------------------------------------

13.  Severability. Each part, term or provision of this Agreement is severable
from the others.  Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby; provided that if the release in Section 4(a) is
invalidated, Employee shall execute a valid release or this entire Agreement
shall be voidable, at the option of Company, thereby allowing Company, at its
discretion, to bring a cause of action against Employee that disputes Employee’s
eligibility to exercise an Option Agreement and to bring a cause of action
seeking the return of any cash, Common Stock, or other consideration that
Employee received as a result of exercising an Option Agreement.

 

14.  Costs and Attorneys’ Fees.  If any action is initiated to enforce this
Agreement, the prevailing party shall be entitled to recover from the other
party its reasonable costs and reasonable attorneys’ fees.




15.  Construction. This Agreement shall be deemed drafted equally by all the
parties.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  This
Agreement represents a compromise of disputed Claims and is not to be construed
as an admission, direct or indirect, against any interest of the parties.  Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.  Also unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all, and each and every”; (d) “includes” and “including” are each
“without limitation;” and (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection.




16.   409A Compliance . Notwithstanding anything contained in this Agreement to
the contrary, Company and Employee agree to cooperate in good faith so that all
payments made under this Agreement will conform and fully comply with Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.





2




--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this Agreement on the 27th day of
July, 2007, to be effective as of the Termination Date.

 

EMPLOYEE

 

 

 

/s/ Trevor Turbidy

 

Trevor Turbidy

 

 

 

TRICO MARINE SERVICES, INC.

 

 

By:

 

Name:

 

Title:

 














2


